DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 1/18/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on the amendments.
	Previously, Group 2 and SEQ ID NO:9 were elected. Since Group 2 was elected, claims 1-15 are drawn to a non-elected group. Since SEQ ID NO:9 does not include the features of claim 17, claim 17 is drawn to a non-elected species.
	The elected species was found in the prior art and claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/21.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/21.
	Claims 16 and 18 are being examined.

Priority

Based on the new matter rejection set forth below, the instant claims are not fully supported by any of the documents of the previous paragraph.

Claim Rejections - 35 USC § 112
The 112 rejections below are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has been amended to recite ‘wherein the more of….the less of…’. The meaning of this phrase is unclear. MPEP 2111.04 recognizes that with respect to wherein clauses that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or by claim language that does not limit to a particular structure. It is unclear if the wherein clause at the end of claim 16 further limits the claim. It is unclear if referencing ‘the more’ is implying that more than one administration is required or if the phrase 
	Although unclear, claim 16 has been interpreted such that it is 101 compliant and such that the claim is enabled.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
Instant claim 16 has been amended to recite ‘wherein the more the repeat units…..’.
Instant claim 18 has been amended to recite ‘identifying a starting ELP’.
The specification does not use the phrase ‘the more’ or ‘the less’ or ‘identifying’.

With respect to claim 18, the phrase ‘identifying a starting ELP’ is a broad phrase. Such phrase encompasses computational methods of determining certain sequences. Such phrase encompasses searching the prior art. Although applicants refer to section 00147 (pages 49-50) for support such section mentions 3 ELPs but does not set forth how they were identified. There is no language or support for the full scope of the broad concept of ‘identifying a starting ELP’ and the many possible ways of doing such step. As such, there is no reason to conclude that claims 16 and 18 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Claim Rejections - 35 USC § 102
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidwell et al. (WO 2015/051001 04-2015; ‘Bidwell’).
	Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38 and figure 17) where p50 is a known agent that inhibits NFkappa-B activation (section 0028). Bidwell teach that the fusion comprises a cell penetrating peptide (SynB1), an ELP and a NF-KB inhibitory peptide (page 10 SEQ ID NO:15) which comprises SEQ ID NO: 4 which contains 160 repeats of VPGXG. Bidwell teach that the peptide can have 32 repeats of VPGXG (claims 4-5 and SEQ ID NO:2) or 160 repeats of VPGXG (claims 8-9 and SEQ ID NO:4).
	In relation to claim 16 with respect to the subject, Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats (example 5 pages 37-38, specifically section 00112 on page 38) and the instant specification recognizes that treating includes prophylactic treatment (section 0092).
	In relation to claim 16 with respect to the selecting step, Bidwell expressly teach the SynB1-ELP-p50 peptide (section 0112) where the fusion comprises an ELP as claimed (SEQ ID NO: 15 which comprises SEQ ID NO: 4 which contains 160 repeats of VPGXG)

As set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final wherein clause appear to limit to a particular structure. As such, by teaching the active step of administering the final wherein clause limitations are interpreted as being met.
	In relation to clam 18, Bidwell teach that the peptide can have 32 repeats of VPGXG (claims 4-5 and SEQ ID NO:2) or 160 repeats of VPGXG (claims 8-9 and SEQ ID NO:4).
Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38 and figure 17) where p50 is a known agent that inhibits NFkappa-B activation (section 0028). Thus Bidwell selected a peptide with 160 repeats instead of 32 repeats (thus identifying as claimed). Further, Bidwell expressly teach administration (example 5 specifically section 00112) so the ELP was formed and administered as claimed.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raucher et al. (US 2010/0022466, cited with IDS 1/21/21; ‘Raucher’).
Raucher teach the use of elastin-like polypeptides for delivery of doxorubicin (abstract and claim 5). Raucher teach that the ELP length can contain 150 pentapeptide repeats or 160 pentapeptide repeats (section 0120). Raucher teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG where X is V, A, G in a ratio of 1:8:7 where doxorubicin is conjugated to the sequence (i.e. Tat-ELP2-GFLG-Dox) (section 0120 and figure 2). Raucher teach that cell penetrating peptide Tat was fused to the ELP construct (section 0120). Raucher teach administration to a tumor (claim 16) and Raucher teach Tat-ELP2-GFLG-Dox was administered to cells and was cytotoxic by itself (figure 8b and section 0125).
In relation to clam 18, Raucher teach that the ELP length can contain 150 pentapeptide repeats or 160 pentapeptide repeats (section 0120). Raucher teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG where X is V, A, G in a ratio of 1:8:7 where doxorubicin is conjugated to the sequence (i.e. Tat-ELP2-GFLG-Dox) (section 0120 and figure 2) thus identifying and forming as claimed. Raucher teach administration to a tumor (claim 16) and Raucher teach Tat-ELP2-GFLG-Dox was administered to cells and was cytotoxic by itself (figure 8b and section 0125) thus teaching administering as claimed.

Response to Arguments - 102
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.

	Although applicants argue that claim 18 has been amended, the amended claim is addressed above.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bidwell et al. (WO 2015/051001 04-2015; ‘Bidwell’).
	Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38 and figure 17) where p50 is a known agent that inhibits NFkappa-B activation (section 0028). Bidwell teach that the fusion comprises a cell penetrating peptide (SynB1), an ELP and a NF-KB inhibitory peptide (page 10 SEQ ID NO:15) which comprises SEQ ID NO: 4 which contains 160 repeats of VPGXG. Bidwell teach that the peptide can have 32 repeats of VPGXG (claims 4-5 and SEQ ID NO:2) or 160 repeats of VPGXG (claims 8-9 and SEQ ID NO:4).
	Bidwell does not teach in a working example the elected species.
	Bidwell does suggest treating diseases (claim 43) and specifically recites SEQ ID NO:9 (claim 19).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Bidwell based on the specific teachings and suggestions of Bidwell. Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38 and figure 17) where p50 is a known agent that inhibits NFkappa-B activation (section 0028). Further, Bidwell specifically recites SEQ ID NO:9 (claim 19) as the ELP. Thus one would have been motivated to SEQ ID NO:9 as the ELP 
	In relation to claim 16 with respect to the subject, Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats (example 5 pages 37-38, specifically section 00112 on page 38) and the instant specification recognizes that treating includes prophylactic treatment (section 0092). Further, Bidwell does suggest treating diseases (claim 43).
	In relation to claim 16 with respect to the selecting step, Bidwell expressly teach the SynB1-ELP-p50 peptide (section 0112) where the fusion comprises an ELP as claimed (SEQ ID NO: 15 which comprises SEQ ID NO: 4 which contains 160 repeats of VPGXG)
	In relation to the agent administered as recited in claim 16, Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38). Bidwell teach that the fusion comprises an ELP as claimed (SEQ ID NO: 15 which comprises SEQ ID NO: 4 which contains 160 repeats of VPGXG) and a NF-KB inhibitory peptide (page 10 SEQ ID NO:15). Bidwell specifically recites SEQ ID NO:9 (claim 19) as the ELP which is the elected species.
As set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final wherein clause appear to limit to a particular structure. As such, by teaching the active step of administering the final wherein clause limitations are interpreted as being met.

Bidwell teach that SynB1-ELP-p50 was administered to pregnant rats and the data shows that the fusion effectively prevents the peptide from entering fetal circulation (example 5 pages 37-38, specifically section 00112 on page 38 and figure 17) where p50 is a known agent that inhibits NFkappa-B activation (section 0028). Thus Bidwell selected a peptide with 160 repeats instead of 32 repeats (thus identifying as claimed). Further, Bidwell expressly teach administration (example 5 specifically section 00112) so the ELP was formed and administered as claimed.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raucher et al. (US 2010/0022466, cited with IDS 1/21/21; ‘Raucher’) in view of Hilbert (US 2012/0213781, cited with IDS 1/21/21) in view of Loibl et al. (‘Treatment of breast cancer during pregnancy: an observational study’ Lancet Oncology v13 September 2012 pages 887-896; ‘Loibl’).
	Raucher teach the use of elastin-like polypeptides for delivery of doxorubicin (abstract and claim 5). Raucher teach that the ELP length can contain 150 pentapeptide repeats or 160 pentapeptide repeats (section 0120). Raucher teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG where X is V, A, G in a ratio of 1:8:7 where doxorubicin is conjugated to the sequence (i.e. Tat-ELP2-GFLG-Dox) (section 0120 and figure 2). Raucher teach that cell penetrating peptide Tat was fused to the ELP construct (section 0120). Raucher teach administration to a tumor (claim 16) and Raucher teach Tat-ELP2-GFLG-Dox was administered to cells and was cytotoxic by itself (figure 8b and section 0125). Raucher suggest for treating 
	Raucher suggest administration to a subject (sections 0001 and 0036) but does not specifically recite a pregnant subject as recited in instant claim 16.
	Hilbert teach the use of elastin like fusion peptides for therapeutic applications (abstract). Hilbert specifically teach that non-Hodgkin’s lymphoma during pregnancy is a type of cancer to be treated (section 0555).
	Loibl teach the treatment of breast cancer during pregnancy (summary on page 887) specifically those being treated with doxorubicin (page 890 2nd column first complete paragraph). Loibl teach that any differences in infants exposed to chemotherapy were not clinically significant (page 887 section interpretation). Loibl states that on the basis of the findings that breast cancer during pregnancy could be treated as it is in non-pregnant women (page 895 Panel section interpretation). Loibl teach that the amounts of therapeutic agents can be detected in the fetus (page 895 first paragraph).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Raucher because Raucher suggest administration to a subject (sections 0001 and 0036) and suggest for treating breast cancer (sections 0065 and 0069 and claim 9). Thus one would be motivated to treat specific patient populations including those mentioned in Hilbert and Loibl. One would have had a reasonable expectation of success since Raucher teach Tat-ELP2-GFLG-Dox was cytotoxic by itself (figure 8b and section 0125) and Loibl teach that any differences in infants exposed to chemotherapy were not clinically significant (page 887 section interpretation).

	In relation to the pregnant subject as recited in claim 16, Hilbert specifically teach that non-Hodgkin’s lymphoma during pregnancy is a type of cancer to be treated (section 0555) and Loibl teach the treatment of breast cancer during pregnancy (summary on page 887).
As set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final wherein clause appear to limit to a particular structure. As such, by teaching the active step of administering the final wherein clause limitations are interpreted as being met.
In relation to clam 18, Raucher teach that the ELP length can contain 150 pentapeptide repeats or 160 pentapeptide repeats (section 0120). Raucher teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG where X is V, A, G in a ratio of 1:8:7 where doxorubicin is conjugated to the sequence (i.e. Tat-ELP2-GFLG-Dox) (section 0120 and figure 2) thus identifying and forming as claimed. Raucher teach administration to a tumor (claim 16) 

Response to Arguments - 103
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue about the wherein clause at the end of claim 16, as set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final wherein clause appear to limit to a particular structure. As such, by teaching the active step of administering the final wherein clause limitations are interpreted as being met.
	Although applicants argue that claim 18 has been amended, the amended claim is addressed above.

Double Patenting
Claims were previously rejected based on the patents/applications cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,667 (667). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
	667 recites methods of reducing the severity of eclampsia in a pregnant subject comprising administering an ELP coupled to a therapeutic agent (claim 1) where the ELP is SEQ ID NO: 9 (claim 4). 667 recites ELP with about 32 repeats (claim 6) and about 160 repeats (claim 5).
In relation to the therapeutic agent recited in claim 16, 667 recites a therapeutic agent (claims 1 and 12). In relation to the ELP, 667 recites SEQ ID NO: 9 (claim 4) which is the elected species.
	In relation to the pregnant subject as recited in claim 16, 667 recites a pregnant subject (claim 1).
	In relation to selecting, 667 expressly recites a specific peptide with 160 repeats (claim 5).
As set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final 
In relation to clam 18, 667 recites ELP with about 32 repeats (claim 6) and about 160 repeats (claim 5) and teach administering with the 160 repeat version (claim 5) thus teaching identifying, forming and administering as claimed.

Claims 16 and 18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 and 23-25 of copending Application No. 16/104,037 (reference application; ‘037’). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
037 recites administering to a pregnant subject an ELP coupled to a therapeutic agent (claim 1) where a specific sequence is administered (claim 23). 037 recites that the peptide can have 5 repeats (claim 1).
In relation to the therapeutic agent recited in claim 16, 037 recites a therapeutic agent (claim 1). In relation to the ELP, 037 recites specific sequences (claim 23).
	In relation to the pregnant subject as recited in claim 16, 037 recites a pregnant subject (claim 1). Since 037 recites therapeutic agents such agents would be effective to treat.
	In relation to the selecting and administering, 037 teach a specific sequence that comprises 160 repeats is administered (claim 23).
As set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a 
In relation to clam 18, 037 recites that the peptide can have 5 repeats (claim 1). 037 recites administering to a pregnant subject an ELP coupled to a therapeutic agent (claim 1) where a specific sequence is administered with 160 repeats (claim 23) thus teaching identifying, forming and administering as claimed.

Claim 18 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,715 (reference application; ‘715’). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
715 recites administering to an ELP and a therapeutic agent (claim 17) for a specific purpose (claim 20). 715 teach that the peptide can have 5 or 95 repeats (claim 1).
In relation to clam 18, 715 teach that the peptide can have 5 or 95 repeats (claim 1) and teach administering with 95 repeats (claim 18) thus teaching identifying, forming and administering as claimed.

Claim 18 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, 21-37 of copending Application No. 16/834,549 (reference application; ‘549’). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
549 recites administering to an ELP and a therapeutic agent (claim 17). 549 teach that the peptide can have 5 or 95 repeats (claim 21).
In relation to clam 18, 549 teach that the peptide can have 5 or 95 repeats (claim 21) and teach administering with 95 repeats (claim 29) thus teaching identifying, forming and administering as claimed.

Response to Arguments – double patenting
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue about the wherein clause at the end of claim 16, as set forth above claim 16 is unclear. MPEP 2111.04 expressly states that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In the instant case, claim 16 recites an administering step which is taught by the prior art. Although unclear, the final wherein clause appears to recite an intended result or property and as such does not appear to require an additional step nor does the final wherein 
	Although applicants argue that claim 18 has been amended, the amended claim is addressed above.
	Although applicants argue that claim 20 of 16834715 will be canceled, claim 20 of application 16834715 has not been canceled. Amended claim 18 is rejected as set forth above.
	Although applicants argue that claim 20 of 16834549 has been canceled, instant claim 18 has also been amended so the rejection is updated to correspond to the instant claims (at this time no patent has yet issued on application 16834549 although a notice of allowance has been sent).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658